Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00079-CV

                                     Sharon MARKEY,
                                         Appellant

                                              v.

Nieva Mae MARKEY, Individually and as Independent Executrix of the Estate of Sean Markey,
   Deceased, and as Next Friend of Dylan Markey, Riley Markey, Tyler Markey, and Kolby
                                  Markey, Minor Children,
                                         Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-20-292
                         Honorable Jose Luis Garza, Judge Presiding

          BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                                VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against appellant.

       SIGNED April 28, 2021.


                                               _________________________________
                                               Liza A. Rodriguez, Justice